DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 23 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,841,705 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks pages 5-7, filed 23 December 2021, with respect to claims 1, 3 and 4 have been fully considered and are persuasive.  The rejection of claims 1, 3 and 4 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 identifies the uniquely distinct feature of a speaker device, an attachment part facing an outer peripheral region of an edge and a connecting member held between the outer peripheral region of the edge and the attachment part, such that a positional order in a sound radiation direction of the speaker device is the edge, the connecting member, and the attachment part in combination with all the disclosed limitations of claim 1.
The closest prior art, Shinchi et al. (JP 56168496) discloses a speaker device having a diaphragm that radiates sound, an edge arranged in an outer periphery of the diaphragm and a connecting member adhered to the outer peripheral region of the edge but fails to teach an attachment part facing an outer peripheral region of an edge and a connecting member held between the outer peripheral region of the edge and the attachment part, such that a positional order in a sound radiation direction of the speaker de vice is the edge, the connecting member, and the attachment part; Funahashi (JP 56168496) discloses a speaker device comprising: a diaphragm that radiates sound, an edge arranged in an outer periphery of the diaphragm, an attachment part facing an outer peripheral region of the edge and a connecting member held between the outer peripheral region of the edge and the attachment part but fails to teach an attachment part facing an outer peripheral region of an edge and a connecting member held between the outer peripheral region of the edge and the attachment part, such that a positional order in a sound radiation direction of the speaker de vice is the edge, the connecting member, and the attachment part; and Rollins (US 4598178) discloses a speaker comprising a surround including an edge made of resin and an attachment part made of metal but fails to teach an attachment part facing an outer peripheral region of an edge and a connecting member held between the outer peripheral region of the edge and the attachment part, such that a positional order in a sound radiation direction of the speaker de vice is the edge, the connecting member, and the attachment part. The prior art fails to anticipate or render the independent claim obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN ENSEY whose telephone number is (571)272-7496. The examiner can normally be reached Monday 7:00-3:30, Tuesday, Thursday, Friday 7:00-1:30 Wednesday - Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        3 January 2022